470 F.2d 999
82 L.R.R.M. (BNA) 2688, 69 Lab.Cas.  P 13,233
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WESTERN STAMPING CORPORATION, Respondent.
No. 72-1123.
United States Court of Appeals.Sixth Circuit.
Argued Oct. 20, 1972.Decided Dec. 1, 1972.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Joseph E. Mayer, A. Donald Rhoads, N. L. R. B., Washington, D. C., Jerome H. Brooks, Director, Region 7, N. L. R. B., Detroit, Mich., for petitioner.
Edward F. Seligman, Madeline Balk, David Kramer, New York City, Jack H. Weiner, Washington, D. C., for respondent.


1
Before MILLER and KENT, Circuit Judges, and GUBOW, District Judge.*


2
This is a petition to enforce the order of The National Labor Relations Board requiring the respondent to enter into collective bargaining with the International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW).  The Board's order is reported at 192 NLRB No. 39.


3
Upon consideration of the record as a whole we conclude that the Board's order is in all aspects supported by substantial evidence.


4
It is, therefore, ordered that the order of the Board be and it is hereby enforced.



*
 Honorable Lawrence Gubow, United States District Judge, Eastern District of Michigan, sitting by designation